Citation Nr: 1602654	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  04-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.   Entitlement to a compensable evaluation for bilateral hearing loss from November 7, 2000 to September 9, 2008
 
2.  Entitlement to an increased rating for a bilateral hearing loss rated as 20 percent disabling from September 10, 2008 to October 2, 2011.
 
3.  Entitlement to an increased rating for a bilateral hearing loss rated as 50 percent disabling since October 3, 2011.  
 
4.  Entitlement to service connection for a loss of smell.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a loss of a sense of smell.  
 
6.   Entitlement to an effective date prior to March 28, 2007 for the grant of service connection for an anxiety disorder, not otherwise specified.
 
7.   Entitlement to an initial evaluation higher than 70 percent for an anxiety disorder, not otherwise specified.
 
8.   Entitlement to a total disability rating based on individual unemployability due to service-connected disability.
 

REPRESENTATION
 
Appellant represented by:  Virginia A. Girard-Brady, Esq.
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1967 to April 1971.  
 
This case is before the Board of Veterans' Appeals (Board) from rating decisions of several Department of Veterans Affairs (VA) Regional Offices (ROs).  The case was certified to the Board by the Atlanta, Georgia RO.  The history of this case is extensive, including a July 2007 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court) remanding the claim of entitlement to an increased rating for hearing loss.  
 
The Board's most recent action was an August 2012 remand back to the Agency of Original Jurisdiction (AOJ).  The Veteran has since appealed claims of entitlement to an earlier effective date for service connection for anxiety disorder, and entitlement to an increased rating for an anxiety disorder.  In light of Rice v. Shinseki, 22 Vet. App. 447 (2009) the Board will also address the appellant's entitlement to a total disability evaluation based on individual unemployability. 

As indicated in September 2010 and August 2012, the appellant has raised the issues of entitlement to an increased rating for residuals of bilateral perforated eardrums.  The record raises the issue of entitlement to separate evaluation for a right hernia scar.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  
 
The Board decides the issue of entitlement to an earlier effective date for service connection for psychiatric disorder.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDING OF FACT
 
The original claim of entitlement to service connection for a psychiatric disorder was received by VA no earlier than March 28, 2007.
 
 
CONCLUSION OF LAW
 
The criteria are not met for an effective date prior to March 28, 2007 for a grant of entitlement to service connection for anxiety disorder, not otherwise specified.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.400 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326.  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  
 
There is no requirement that the Veteran receive VCAA notice where, as here, appealing the initial assigned effective date following award of service connection.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  There has been compliance with the duty to assist.  The claim is limited to evidence of record for several years, and the Veteran has not identified additional evidence to obtain.  The claim been properly developed.  
 
Under VA law, the effective date of an award of compensation benefits that is  based on an original claim will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 
 
The effective date can be the day following separation from active service if the claim is received within one year after separation from service; otherwise, the rule still is the date of receipt of claim, or date entitlement arose, whichever is later.   See 38 C.F.R. § 3.400(b)(2)(i).
 
The date of claim is determined by the date it was received by VA.  See 38 C.F.R.  § 3.1(r).
 
For purpose of this case, i.e., which involves a claim submitted prior to March 24, 2015, the law defined a claim to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p)  (2014).  Any communication indicating an intent to apply for a VA benefit might be considered an informal claim provided it identified the benefit sought.  38 C.F.R. § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to express an intent to file a claim for VA benefits). 
 
The Veteran originally filed a claim by facsimile, received by VA on March 28, 2007, seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  This claim was later considered as a general claim of entitlement to service connection for any psychiatric disorder, and service connection for an anxiety disorder was ultimately granted in a November 2012 rating decision.  There is no evidence showing any earlier submission, either formal or informal, which presented a claim of entitlement to service connection for an acquired psychiatric disorder, including any communication that can be interpreted as the same.  The claim was received well after the one-year period following separation from active duty.  While the Board acknowledges that the Veteran had mental health symptoms earlier in 2007, treatment records by themselves without an expressed intent to seek benefits are not a claim.  MacPhee; Ellington v. Nicholson, 22 Vet. App. 141 (2007).
 
The earliest effective date available is the March 28, 2007 date of claim.  The claim is therefore denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 
 
ORDER
 
The claim of entitlement to effective date prior to March 28, 2007 for the grant of service connection for an anxiety disorder, not otherwise specified, is denied.
 
 
REMAND
 
In August 2012 the Board remanded the increased rating claim for bilateral hearing loss for further development of the evidence and readjudication.  The AOJ completed development, but never reconsidered the claim by supplemental statement of the case.  See 38 C.F.R. § 19.31 (2015).  What was considered, entitlement to an effective date prior to  October 3, 2011 for a 50 percent rating for bilateral hearing loss did not genuinely adjudicate the increased rating claim for the period prior to October 3, 2011.  Hence, it may not be considered even a partial readjudication.  The Board must remand for a supplemental statement of the case.  
 
The Board in August 2012 had requested the Veteran clarify whether he sought 38 U.S.C.A. § 1151 benefits based on loss of sense of smell, and for the AOJ readjudicate the claim accordingly.  An August 2012 note to the file states that the Veteran was asked, but he never responded.  Provided this were the case, the AOJ still never readjudicated the claim, and so the AOJ must repeat this directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran is entitled to compliance with remand directives, and the Board commits error, as a matter of law, in failing to ensure compliance).  

Regarding the issue of entitlement to an initial evaluation higher than 70 percent for an anxiety disorder not otherwise specified the AOJ issued statement of the case on the claim but failed to address the evidence based on application of the rating criteria.  As such a complete and fully explanatory supplemental statement of the case is required.  In the process, the nature and extent of the appellant's anxiety disorder not otherwise specified must be reexamined as the last such evaluation was more than four years ago. 
 
The outcome of the claim of entitlement to a total disability evaluation based on individual unemployability is dependent in part on the above claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  
 
Accordingly, the case is REMANDED for the following action:
 
1.   Send the Veteran a VCAA letter addressing the claim of entitlement to a total disability evaluation based on individual unemployability, in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2014), and all other applicable legal precedent.
 
2.   Obtain the Veteran's most recent VA outpatient treatment records, and associate these with the Veterans Benefits Management System (VBMS) electronic file.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
 
3.   Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner must be provided access to the appellant's claims folder, VBMS file and Virtual VA file.  All indicated studies and tests should be performed.  Following examination of the Veteran, the examiner must address the nature and extent of his anxiety disorder not otherwise specified.  The examiner must conduct a detailed mental status examination and specifically address how the disorder impacts the appellant's ability to work.  A complete rationale must be provided for any opinion offered.
 
4.   Arrange for the appellant to be examined by an otolaryngologist to determine the etiology of any disorder manifested by a loss of the sense of smell.  The examiner must be provided access to the appellant's claims folder, VBMS file and Virtual VA file.  All indicated studies and tests should be performed.  The examiner should then state whether it is at least as likely as not that any current disability involving a loss of sense of smell: (1) originated during or as a result of active duty service; or (2) is an additional disability caused by VA negligence and/or was not a reasonably foreseeable outcome of otherwise non-negligent VA medical treatment; or (3) was initially caused by or is chronically aggravated by the appellant's service-connected loss of sense of taste.  The examiner must review the August 2011 VA examination report. The examiner must  provide a fully reasoned rationale for any opinion expressed.
 
5.  Schedule the Veteran for a VA general medical examination.  The examiner must be provided access to the appellant's claims folder, VBMS file and Virtual VA file.  The examiner is to provide findings addressing all functional impairments caused by each service-connected disability.  The examiner must address the impact that each disorder has both individually and collectively on the appellant's ability to obtain and maintain employment.   The examiner must opine whether it is at least as likely as not that the Veteran is unable to secure and maintain substantially gainful employment solely due to his service connected disorders. 
 
In so doing the examiner must address how each service connected disorder interferes with the Veteran's ordinary activities, including his capacity for employment as distinguished from any nonservice-connected physical or mental disorder.  The examiner must consider the appellant's employment and educational history. If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.
 
6.   The AOJ must then review all examination reports and all development efforts.  If any directive specified in this remand has not been implemented, take proper corrective action before readjudication. 
 
7.  After fulfilling the duty to assist the appellant adjudicate the claim of entitlement to an increased rating for residuals of perforated eardrums.  The appellant is advised that the Board may not exercise appellate jurisdiction over the claim without a timely perfected appeal. 

8.  Thereafter, readjudicate the claims of entitlement to  increased ratings for hearing loss and an anxiety disorder not otherwise specified; entitlement to service connection for a loss of the sense of smell, to include due to a service connected disorder; entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a loss of smell; and entitlement to a total disability evaluation based on individual unemployability.  If any benefit sought on appeal is not granted, the Veteran and his attorney must be furnished with a supplemental statement of the case which provides all pertinent laws and regulations as well as a full and complete discussion of the reasons why any claim is denied.  The appellant and his representative are to be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


